Name: Council Directive 75/35/EEC of 17 December 1974 extending the scope of Directive No 64/221/EEC on the coordination of special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health to include nationals of a Member State who exercise the right to remain in the territory of another Member State after having pursued therein an activity in a self-employed capacity
 Type: Directive
 Subject Matter: employment;  international law;  rights and freedoms
 Date Published: 1975-01-20

 Avis juridique important|31975L0035Council Directive 75/35/EEC of 17 December 1974 extending the scope of Directive No 64/221/EEC on the coordination of special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health to include nationals of a Member State who exercise the right to remain in the territory of another Member State after having pursued therein an activity in a self-employed capacity Official Journal L 014 , 20/01/1975 P. 0014 - 0014 Finnish special edition: Chapter 6 Volume 1 P. 0175 Greek special edition: Chapter 06 Volume 1 P. 0195 Swedish special edition: Chapter 6 Volume 1 P. 0175 Spanish special edition: Chapter 05 Volume 2 P. 0045 Portuguese special edition Chapter 05 Volume 2 P. 0045 COUNCIL DIRECTIVE of 17 December 1974 extending the scope of Directive No 64/221/EEC on the coordination of special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health to include nationals of a Member State who exercise the right to remain in the territory of another Member State after having pursued therein an activity in a self-employed capacity (75/35/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 56 (2) and Article 235 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas Directive No 64/221/EEC (3) coordinated special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health and whereas Directive No 75/34/EEC (4) laid down conditions for the exercise of the right of nationals of a Member State to remain in the territory of another Member State after having pursued therein an activity in a self-employed capacity; Whereas Directive No 64/221/EEC should therefore apply to persons to whom Directive No 75/34/EEC applies, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive No 64/221/EEC shall apply to nationals of Member States and members of their families who have the right to remain in the territory of a Member State pursuant to Directive No 75/34/EEC. Article 2 Member States shall, within twelve months of notification of this Directive, bring into force the measures necessary to comply with its provisions and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 17 December 1974. For the Council The President M. DURAFOUR (1)OJ No C 14, 27.3.1973, p. 21. (2)OJ No C 142, 31.12.1972, p. 10. (3)OJ No 56, 4.4.1964, p. 850/64. (4)See page 10 of this Official Journal.